Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“a controller operably connected with the plurality of cylinders and the fueling system,
wherein the controller is configured to:
determine a cylinder deactivation event associated with the at least one cylinder in
which the fueling is cut off from the at least one cylinder and at least one of the at least one
intake valve and the at least one exhaust valve is closed; and
upon initialization of the cylinder deactivation event, cut less than all of the fueling
to the at least one cylinder for at least one last cycle before deactivation and the cut all
fueling thereafter until cylinder reactivation of the at least one cylinder” in claim 21;
“determine a cylinder deactivation event associated with the at least one cylinder in
which the fueling is cut off from the at least one cylinder and at least one of the at least one
intake valve and the at least one exhaust valve is closed; and

upon initialization of the cylinder deactivation event, increase fueling to remaining
ones of the plurality of cylinders in response to one or more of deactivation of the at least
one cylinder and a torque requirement for the engine” in claim 31; and 
“a controller operably connected with the plurality of cylinders, the VGT, and the fueling
system, wherein the controller is configured to:

which the fueling is cut off from the at least one cylinder and at least one of the at least one
intake valve and the at least one exhaust valve is closed; and
upon initialization of the cylinder deactivation event, provided a stepped reduction
in fueling to the at least one cylinder” in claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747